FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 10, 2022

                                      No. 04-22-00562-CV

                      Virley-Leroy SESSION & Donieka-Lenise Session,
                                        Appellants

                                                v.

                  RIATA LAND ASSOCIATION HOMEOWNERS, INC.,
                                   Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 21-2100-CV-E
                        Honorable Heather H. Wright, Judge Presiding


                                         ORDER
        On August 29, 2022, Appellant Virley-Leroy Session filed a notice of appeal challenging
the trial court’s final judgment entered on August 8, 2022. When he filed the notice of appeal,
this court notified appellant in writing that his notice of appeal had been conditionally filed
because the $205.00 filing fee had not been paid. We instructed appellant to pay the fee by
September 12, 2022 and cautioned if the fee was not paid, the appeal was subject to being
stricken by this court. Appellant has not paid the fee. We therefore order appellant to show
cause in writing by October 25, 2022 stating either: (1) the filing fee has been paid; or (2) he is
entitled to appeal without paying the $205.00 filing fee. If appellant fails to respond within the
time provided, this appeal will be dismissed for failure to pay the filing fee. See TEX. R. APP. P.
5, 42.3(c). All other appellate deadlines are suspended pending the payment of the filing fee.
Appellant is further advised he, as a pro se party, cannot represent another party in litigation or
on appeal. Accordingly, we identify only Virley-Leroy Session as an appellant in this
proceeding.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court